—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), entered August 15, 1997, which, inter alia, upon granting the motion of the defendant *426Hyster Company pursuant to CPLR 4401 to set aside the jury verdict and for judgment in its favor as a matter of law, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
The plaintiff was injured when a load of lumber fell on his hand as he operated a forklift manufactured by the appellant Hyster Company (hereinafter Hyster) and sold by the defendant Modern Handling Equipment of New York, Inc. (hereinafter Modern). The plaintiff commenced the instant action to recover damages for personal injuries on the ground that the forklift was improperly designed, and based on breach of warranty. After trial on the issue of liability, the jury found: that there was a design defect in the forklift; that the defect was a substantial factor in causing the injury; that Hyster did not breach its warranty; that Modern was not negligent; and that the plaintiff was negligent in failing to exercise reasonable care and misusing the forklift. The jury also found that the defendant Hyster was 10% at fault in the happening of the accident, Modern was 0% at fault, the plaintiff was 30% at fault, and the third-party defendant, U.S. Lumber & Supply Corp., the plaintiff’s employer, was 60% at fault. The trial court, inter alia, granted the motion of the defendant Hyster to set aside the jury verdict, explaining that the plaintiff had not shown proximate cause and therefore had failed to establish a prima facie case.
The courts may set aside a jury verdict upon a finding that the jury could not have reached its verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 133). Here, the plaintiff failed to show any causal connection between his injury and the allegedly defective design of the retaining pin in the forklift. The plaintiff admitted that he did not use either a retaining pin or a carriage bolt to lock the forks into place, even though he knew that without such a safety mechanism, the forks could and did move. Because he did not use the safety mechanism that came with the forklift, its purportedly defective design could not have caused the plaintiff’s accident (see, Denny v Ford Motor Co., 87 NY2d 248; Voss v Black & Decker Mfg. Co., 59 NY2d 102).
The plaintiff contends that because the retaining pin is removable, it was foreseeable that the forklift would be operated without it. However, the forklift was not purposefully manufactured to allow its use without the retaining pin, rather the pin was removable in order to be able to adjust the forks (see, Lopez v Precision Papers, 67 NY2d 871; Mackney v Ford *427Motor Co., 251 AD2d 298; Ayala v V & O Press Co., 126 AD2d 229).
Moreover, the trial court did not err in precluding the plaintiffs expert witness from testifying as to proximate cause because, in this instance, that connection did not require expert testimony but an understanding of the facts surrounding the accident (see, Matott v Ward, 48 NY2d 455).
In light of our determination, we need not address the plaintiffs remaining contentions. O’Brien, J. P., Joy and Friedmann, JJ., concur.